Citation Nr: 1230775	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-34 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel

REMAND

The Veteran had active military service from May 1977 to January 1985.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  (The agency of original jurisdiction (AOJ) should note that the Veteran has recently moved to Georgia.)

During the current appeal, and specifically in February 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the testimony has been associated with the Veteran's claims file.  

In a March 2010 action, the Board remanded the Veteran's claim for further procedural and evidentiary development.  Specifically, the Board requested that the AOJ (1)  obtain the Veteran's updated VA treatment records from the Hot Springs VA Medical Center (VAMC); and (2) schedule the Veteran for a VA examination to evaluate the effects of his service-connected disabilities on his ability to obtain substantially gainful employment.  

The Veteran's outstanding VA treatment records were obtained and associated with the claims file.  Unfortunately, the medical opinion obtained pursuant to the Board's March 2010 remand was found to be inadequate.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in the September 2011 action, the Board remanded the Veteran's claim again so an adequate medical opinion could be obtained.  Unfortunately, the additional medical opinion obtained on remand remains inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Another remand is required to ensure that the Board remand instructions are carried out prior to a final adjudication of the claim.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002, Supp. 2011); 38 C.F.R. § 3.159.  

In an October 2007 statement, the Veteran contended that he was unable to maintain gainful employment due to his service-connected disabilities.  At his February 2010 hearing, the Veteran testified that he was unable to pursue any of his previous forms of employment as a result of his service-connected disabilities.  See Hearing Transcript (T.), pp. 3-6.  

The Veteran is presently service connected for status post left total knee arthroplasty rated as 60 percent disabling; depressive disorder rated as 30 percent disabling; history of lumbar strain with degenerative arthritis rated as 10 percent disabling; scars of the left knee rated as 10 percent disabling; torn meniscus of the right knee rated as 10 percent disabling, scars of the right knee associated with the torn meniscus rated as noncompensably disabling; and multiple small scars of the right arm rated as noncompensably disabling.  His current combined rating for these service-connected disabilities is 90 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  Accordingly, the Veteran meets the schedular percentage requirements for eligibility for TDIU.  See 38 C.F.R. § 4.16(a).  

In the March 2010 Board remand, the Board instructed the RO to schedule the Veteran for a VA examination with an examiner who could evaluate the nature and severity of both his psychological and physical symptoms.  The Board specifically instructed the examiner to (1) review the Veteran's claims file prior to examining the Veteran; (2) take a detailed history from the Veteran; and (3) conduct a physical and/or psychiatric evaluation of the Veteran.  Based on the examination results as well as his or her review of the records, the examiner was then asked to discuss the combined effect of the Veteran's service-connected disabilities on his employability.  Pursuant to this remand, the Veteran was scheduled for a VA psychiatric examination and a VA general examination in April 2010.  

Based on his discussion with, and evaluation of the Veteran, the VA psychiatric examiner, J.P., M.D., determined that the Veteran's depression did not render him unemployable.  According to Dr. P., the Veteran himself did not assert that his depression would prevent him from working.  In addition, Dr. P. found that the Veteran would be able to perform the mental tasks expected by an employer.  At the VA general examination, the examiner, M.S., took note of the Veteran's occupational history, noting that he worked as an area manager for a janitorial service from 1996 to 2004, and that he worked at a temporary position with the Census Bureau during the summer of 2009.  Based on her discussion with, and evaluation of the Veteran, M.S. concluded that the Veteran should be able to secure gainful employment, and explained that he (the Veteran) was reportedly "always looking for work," and had maintained employment since these service-connected conditions occurred.  The examiner further relied on the fact that the Veteran most recently worked as a temporary employee for the Census Bureau in 2009.  

In the September 2011 Board Remand, the Board determined that the April 2010 VA psychiatric and general examinations were both inadequate.  First, the Veteran's claims file, to include his service treatment and post-service treatment records, was not available for review during either examination.  In addition, the Board found both examiners' opinions inadequate for rating purposes because neither examiner provided a sufficient explanation to support their conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two-"[A] medical opinion...must supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  First, the VA psychiatric examiner did not discuss the severity of the Veteran's depressive disorder, or explain why the nature of his mental disorder was not severe enough to prevent the Veteran from performing the mental tasks expected by an employer.  The Board also determined that the opinion issued by M.S., the examiner who assessed the severity of the Veteran's physical disabilities, was inadequate.  The fact that the Veteran was looking for work was not an adequate explanation to support the conclusion that the Veteran was able to secure gainful employment despite his physical disabilities.  Furthermore, although M.S. took note of the Veteran's work experience with the Census Bureau in 2009 in explaining the basis for her conclusion, the Veteran himself noted that he only worked three to four hours per day for six weeks at this job, and further stated that prior to that time, he was let go from his janitorial position due to his service-connected knee disability.  See T., pp. 3, 7-8.  As such, it was questionable whether a three to four hour-a-day job with the Census Bureau constituted substantially gainful employment and supported the April 2010 VA examiner's conclusion that the Veteran was able to secure gainful employment.  

In the September 2011 remand, the Board instructed the AOJ to obtain addendum opinions from the aforementioned April 2010 VA examiners that addressed whether the Veteran's service-connected disabilities combined to make him unemployable.  The examiners were specifically asked to consider the severity of the Veteran's service-connected disabilities, and to assess whether the Veteran was capable of obtaining or retaining gainful employment as a result of these disabilities.  In addition, the examiners were asked to provide a complete rationale for their assessments, which took into consideration the severity of his service-connected disabilities - particularly his depressive disorder.  

In the October 2011 addendum, M.S., the same VA examiner who conducted a physical evaluation of the Veteran in April 2010, reviewed the Veteran's claims file, and specifically noted certain limitations concerning the Veteran's ability to sit, walk, stand, stoop and squat as a result of his service-connected status-post left total knee arthroplasty, right knee strain, and lumbar strain with degenerative arthritis.  According to M.S., the Veteran could not walk or sit for over 30 minutes at a time, and could only squat or stoop for brief periods of time as a result of his knee disorders.  M.S. further noted that the Veteran could not stand longer than 15 minutes at a time as a result of his lumbar strain with degenerative arthritis.  In addition, M.S. observed that the Veteran had recently visited with an orthopedist in May 2010 with complaints of chronic pain in his left knee.  Based on her review of the claims file and the more recent VA treatment records, M.S. determined that "the Veteran should be able to seek and maintain gainful employment, but with consideration to the limitations noted above for comfort of his knees and back."  

The record reflects that the AOJ also attempted to contact the April 2010 VA psychiatric examiner for an opinion.  A request for an additional medical opinion was issued in December 2011, and in the January 2012 response, the request for the medical opinion was deemed cancelled due to there being 'not enough information.'  In the additional comment section, it was noted that the examiner was unable to offer the requested opinion without examining the Veteran.  

The Board finds that the medical evidence of record is not adequate to decide the appeal because the October 2011 opinion regarding the Veteran's employability did not specifically address the combined effect of all his service-connected disabilities on his employability.  38 U.S.C.A. § 3.159(c)(4).  Indeed, in the September 2011 remand, the Board instructed the AOJ to obtain an addendum opinion from Dr. P. (the April 2010 VA psychiatrist) on the effect of the Veteran's depressive disorder on his ability to obtain and maintain employment.  Indeed, the Veteran has stated that his depressive disorder makes it impossible for him to concentrate in school or on the job.  See T., pp. 6-7.  (As noted, the October 2011 opinion only considered the effect of the Veteran's service-connected orthopedic and skin disorders on his employability.)  

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

The Board also finds that the VA examiner (M.S.) did not provide a thorough rationale in support of her opinion.  In particular, the Board finds the October 2011 addendum to be somewhat internally inconsistent.  Specifically, while M.S. determined that the Veteran was in fact employable but with certain limitations due to his service connected bilateral knee and lumbar spine disorders, she failed to reconcile this conclusion with her earlier notations regarding the considerable physical limitations caused by the Veteran's service-connected bilateral knee and lumbar spine condition.  Indeed, M.S. noted that the Veteran could not walk or sit continuously for over 30 minutes at a time; that he should refrain from standing for longer than 15 minute intervals; and that he could only engage in minimal stooping, squatting and bending.  Such findings appear to be somewhat at odds with the examiner's ultimate conclusion that the Veteran is in fact capable of seeking and maintaining gainful employment.  While M.S. acknowledges that consideration should be given to the limitations resulting from the Veteran's bilateral knee and lumbar spine disorders, she did not provide an explanation as to how, despite such significant limitations, the Veteran would be capable of substantially gainful employment, nor did she discuss what type of employment options would in fact give "consideration" to these noted limitations.  

The Board further notes that the more recent VA treatment records reflect a worsening in the Veteran's bilateral knee condition.  Indeed, during an October 2011 VA treatment visit, the Veteran reported that the pain in his right knee "has been worse in the last 5-6 months."  Records dated in March 2012 reflect that the Veteran was hospitalized after falling and sustaining a supracondylar fracture in the left knee, and VA medical records dated from March 2012 to May 2012 reflect on-going treatment and care for the bilateral knee condition.  An April 2012 orthopedic surgery note reflects the Veteran's complaints of right knee pain, as well as his request to undergo a total knee arthroplasty procedure while his left knee healed.  

In light of the inadequate medical information and the additional medical records that reflect a worsening in the Veteran's service-connected bilateral knee condition, the Board finds that a clarifying medical opinion is necessary for the purpose of determining whether the Veteran is capable of obtaining and maintaining substantially gainful employment.  Because it now appears that the Veteran has moved to Georgia, which may be difficult to obtain the necessary opinions from the same VA examiners who evaluated the Veteran in April 2010 without providing them with an opportunity to conduct another physical and psychiatric evaluation of the Veteran, the Board finds that the Veteran should be scheduled for another VA examination with a VA physician as well as a VA psychiatrist/psychologist at the VAMC in Atlanta, Georgia, to determine the combined or total effect of his service-connected disabilities on his ability to obtain and maintain employment.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination and a VA general examination at the VAMC closest to his current residence.  The purpose of the examinations is to determine the combined or total effect of the Veteran's service-connected disabilities (status post left total knee arthroplasty; depressive disorder; history of lumbar strain with degenerative arthritis; scars of the left knee; torn meniscus of the right knee; scars of the right knee; and multiple small scars of the right arm) on his employability.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner(s) in conjunction with the examinations.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  

The examiner(s) is/are requested to review all pertinent records associated with the claims file, to include the more recent VA treatment records.  The examiner(s) should then comment on the combined effect of the service-connected disabilities (including both psychiatric and physical disabilities) on the Veteran's ability to engage in any type of full-time employment, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, these service-connected disabilities are of such severity as to result in an inability to obtain and to maintain employment.  When rendering his or her opinion, the examiner(s) should take into consideration the severity of the Veteran's service-connected disabilities--particularly his depressive disorder--which the Veteran claims, makes it impossible for him to concentrate in school or on the job.  If the examiner(s) finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical or mental restrictions resulting from his service-connected disabilities.  

Clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner(s) feel that the requested opinion cannot be rendered without resorting to speculation, the examiner(s) should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  The AOJ should ensure compliance with the remand instructions.  After the above development has been completed, review all the evidence of record and readjudicate the Veteran's claim of entitlement to TDIU.  If the issue on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

